Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  January 22, 2016

The Court of Appeals hereby passes the following order:

A15A2078. IN RE: MARVIN TERRY WHITE SELF SETTLED SPECIAL
    NEEDS TRUST.

      After the death of Marvin Terry White, a dispute arose as to the appropriate
distribution of the assets of his Special Needs Trust. The Trustee filed a Petition for
Judicial Determination of Heirs and Interests, and the probate court ordered that the
assets of the trust be distributed pursuant to White’s last will and testament. Robert
E. White, an heir to Marvin White, appeals from the probate court’s decision.
      Our State constitution grants the Georgia Supreme Court jurisdiction over
appeals in “[a]ll cases involving wills.” Ga. Const. of 1983, Art. VI, Sec. VI, Par. III
(3). As the Supreme Court has explained, “‘all cases involving wills’ means those
cases in which the will’s validity or meaning is in question.” In re Estate of Lott, 251
Ga. 461 (306 SE2d 920) (1983). Because the resolution of this case requires an
evaluation of both the terms of White’s trust and the meaning of his will, it appears
that jurisdiction may lie in the Supreme Court. As the Supreme Court has the
ultimate responsibility for determining appellate jurisdiction, see Saxton v. Coastal
Dialysis & Med. Clinic, 267 Ga. 177, 178 (476 SE2d 587) (1996), this appeal is
hereby TRANSFERRED to the Supreme Court.


                                Court of Appeals of the State of Georgia
                                                                     01/22/2016
                                       Clerk’s Office, Atlanta,____________________
                                       I certify that the above is a true extract from
                                the minutes of the Court of Appeals of Georgia.
                                       Witness my signature and the seal of said court
                                hereto affixed the day and year last above written.


                                                                                , Clerk.